Warren E. Burger: We’ll hear arguments next in Number 154, James against Valtierra. Mr. Atkinson I think you may proceed now whenever you’re ready.
Donald C. Atkinson: Mr. Chief Justice and may it please the Court. This matter comes to the Court on appeal from a three-judge court sitting in California United States District Court, Northern District of California. The matter comes up from a summary judgment. The summary was in two parts. The first part was a declaratory judgment ruling at Article XXXIV of the State of California constitution was violative of the Fourteenth Amendment, Equal Protection clause. The second part was a declaratory judgment -- pardon me, in permanent injunction against the defendants in the case of availing themselves or relying on the provisions Article XXXIV as a reason for not proceeding with the acquisition construction or development of low rent housing. The Supreme Court has jurisdiction of this case under 28 U.S.C. 1253 in appeal from a permanent injunction by a three-judge court against the enforcement of or obedience to the provisions of a State constitution of provision. The cases before the Court are really two. The first is James versus Valtierra and the second is Haze versus The Housing Authority. In the first case, the plaintiffs Valtierre and other similarly situated on behalf of the class, people who were eligible for a low rent housing brought an action against the members of the city council of the City San Jose to have the Article XXXIV rule to be unconstitutional. In Haze versus housing authority and also in that action that joined as defendants where the members of the housing authority of the City of San Jose. In Haze versus the Housing Authority plaintiffs, plaintiff Gutsy Haze (ph) and other similarly situated brought the same type of action against the housing authority of San Mateo County. In the James case, an answer was filed, in the Haze case an answer was not filed. The actions were consolidated for purposes of argument and the decision obtains as to both cases. The provisions of Article XXXIV which are at issue before the Court basically provide that no state public body shall acquire, construct or develop low rent housing unless the majority of the people, the electors qualify to vote in the locality in which the low rent housing is to be constructed by majority vote in favor of such low rent housing.
Harry A. Blackmun: Mr. Atkinson.
Donald C. Atkinson: Yes.
Harry A. Blackmun: What in your view is the purpose of Article XXXIV?
Donald C. Atkinson: The purpose of Article XXXIV Justice Blackmun was to fill a gap in the referendum procedure in California. Under Article 4 of the State of California constitution, only legislative actions were referendable. An opinion of the State Supreme Court, Housing Authority versus the Superior Court of Humble County in 1950 ruled that actions of a housing authority operating under the low rent housing procedure were administrative rather than legislative in character and therefore could not be reached by a referendum. Shortly thereafter in 1950, proposition 10 was placed before the voters of the State of California. That proposition is and was adopted as Article XXXIV so that in response to your question, the immediate purpose of Article XXXIV was to protect the people, to give the people the right to determine whether or not they wanted to extend low rent housing to the people in their particular area.
Byron R. White: But it isn’t Article XXXIV is somewhat different from the normal referendum provisions?
Donald C. Atkinson: Mr. Justice White it depends on what referendum procedure you were talking about.
Byron R. White: Well you said it was filled a gap in the referendum --
Donald C. Atkinson: Yes, under that type -- since that was the original type of referendum that the people thought they had in that area. It was to fill that gap. However I might point out --
Byron R. White: Well it did something more than that, isn’t it?
Donald C. Atkinson: Well, it’s a prior automatic referendum that’s what the -- you’re referring too. As distinguished --
Byron R. White: Every legislative action in California is not subject to referendum I wouldn’t say it isn’t? I mean automatic referendum. [Voice Overlap] ask for the legislature that a counsel is --
Donald C. Atkinson: No, no, basically most legislative acts are subject to referendum by petition.
Byron R. White: That’s right.
Donald C. Atkinson: A subsequent --
Byron R. White: This one doesn’t work that way, isn’t it?
Donald C. Atkinson: No it does not.
Byron R. White: This is automatic?
Donald C. Atkinson: That’s correct.
Byron R. White: Now with -- if the general referendum provision had been applicable, I don’t suppose 34 would have been passed, is that your point?
Donald C. Atkinson: I wouldn’t think so, there wouldn’t have been any reason for --
Byron R. White: What would be the purpose of making it automatic instead of a subject to petition?
Donald C. Atkinson: Of course I can’t really answer that question because I had nothing whatsoever to do with drafting the article. I can only surmise that the people thought that this was a legitimate approach to protect their rights in a referendum area and I was attempting to point out. There are other types of referenda in California which are prior automatic referenda. There are some, the initiative measure, there are certain type of annexation and consolidation procedures. The city charter of San Jose with which I’m quite acquainted has a provision for a prior automatic referendum of the area of Sailing Parks. And there are other types of prior automatic referenda, but I don’t feel that merely because we have a prior automatic referenda that that of itself lends any odious color to the procedure. The people as long as they’re dealing in an area where they have the right to reserve something, as long they treat the area that they reserve uniformly and without treating any other similar area in a different manner. I feel there’s no unconstitutional treatment. The classification here in Article XXXIV is precisely limited to one small area, low rent housing. It deals with that area because I point it out before that was the area that the Supreme Court of California ruled was not referendable. So that it certainly made sense for the people to strike out and to pick out that precise area as the subject of their referenda procedure. The proposition 10 itself when it was passed, the arguments pro and con are absolutely neutral. They’re all directed to the right of the people to reserve their voice in area where they have a concern. There’s no illusion to race, there’s no illusion to a property per se.
Speaker: Is this issue ever gone through interstate court system?
Donald C. Atkinson: No, Mr. Justice Harlan it has not. It’s our contention that the article is -- as I pointed out before, fills the gap that it’s not an unconstitutional classification. It’s not unconstitutional on its face, its not unconstitutional as applied, it’s not a classification based on race nor color, and it does not violate the supremacy clause. In the first place, the article merely deals with low rent housing and nothing else. It treats everyone in the area of low rent housing the same. And as such, it meets the tests that have been uniformly laid down with reference to the test that the Court applies in determining whether or not state legislative action is violative of the Equal Protection clause. The case of the Hunter versus Erickson was cited as a precedent in the lower court. And I submit that Hunter versus Erickson on its facts is not this case at all. In Hunter versus Erickson, we were dealing with the situation where the people of Akron had a referendum procedure with right across the board. They also had a fear housing ordinance which had a procedure set up. People had been hired, categories had been established and it was actually under operation. The enactment of the referendum procedure in the Hunter case in effect, resented or repealed the existing low rent housing ordinance, fair housing ordinance and built a prior referendum procedure on top of a regular referendum procedure. So that in Hunter, it could not have been argued that there was -- that there was no referenda procedure available and that therefore a new referendum procedure was necessary. Secondly, the Court in Hunter specifically mentions the background of the referenda procedure. The fact that it repealed an existing fair housing ordinance, the fact it was racially motivated. In fact in the opinion, there are references that is inexplicitly racial classification. In fact Mr. Justice Harlan and Stewart as I recall in their concurring opinion indicated that the provision has the clear purpose of making it more difficult for racial and racial minorities, religious and racial minorities to achieve legislation that is in their interest. So, I submit that the case before you now is not the Hunter case and the Hunter case should be distinguished. And to apply the Hunter case here seems to me to be placing the Court as a super legislative body, second guessing the people in dealing in legislative areas, social concern areas that the Court in the Dandridge versus Williams said was their right.
Hugo L. Black: What you said about Reitman and Mulkey?
Donald C. Atkinson: Reitman and Mulkey was a case again where the State Supreme Court of California had indicated that we had racial discrimination here on a statewide basis. The state had entered the field. It had not only courage but actually almost put forth a racial discrimination. The Supreme Court as I recall in the Mulkey case took the finding of the California Supreme Court and made it its own and went on from there.
Speaker: Suppose this went through the states(Inaudible) the Supreme Court might state that about the statute?
Donald C. Atkinson: It’s certainly possible.
Speaker: It’s never been before?
Donald C. Atkinson: It’s never been before the California Supreme Court.
Speaker: Or in any California Courts?
Donald C. Atkinson: It’s never been in any California Court, that’s true. The -- as I indicated before, it’s not discriminatory on its face. There is no racial classification in the constitutional provision. Race is not even mentioned. The appellees here indicate well, we know as matter of fact that most of the poor people are black or Spanish speaking etcetera. I submit that this may or may not be true. However, this does not per se make a statute or a constitutional provision which affects a minority. It doesn’t make it into a racial classification. As matter of fact, I’m sure that we’ll find that as far as numbers go, there are more poor whites than poor blacks. But that really is not relevant, I don’t feel the issues here.
William H. Rehnquist: Mr. Atkinson, my recollection isn’t too certain but could (Inaudible) have said the same thing about proposition 14 in Reitman against Mulkey?
Donald C. Atkinson: Reitman versus --
William H. Rehnquist: And it didn’t seem to be racially motivated?
Donald C. Atkinson: Reitman versus Mulkey is quite distinguishable in this regard and very like Hunter. Reitman versus Mulkey again repealed a fair housing procedure, a non discriminatory procedure which had been setup in the State of California. The Court goes into the background and the purpose and certainly the Court was very, very interested in that just as it was in the Hunter case. There’s nothing of this sort in the case before Court now. There’s nothing in the arguments pro and con as I said before if it’s right into the context of the necessity of a referendum procedure. The only conceivable argument it seems to me that can be race against the constitutional (Inaudible) of 34, is a fact that it’s a prior automatic referendum as distinguished from a subsequent petition referendum. And I submit that that is not crucial because they’re both referendum procedures. This is an area where the state has a legitimate concern and the Court should not intrude its own judgment in place of the legitimate concerns of a state people.
William H. Rehnquist: What are the state interests involved here?
Donald C. Atkinson: The state interests here are both physical and the fact low rent housing per se maybe that. The physical considerations flow from the fact that under the low cost housing procedure, the local public body takes the property which is the low rent housing project of the tax rules in return for 10% of the rents. Now that means that also the people are required to provide certain municipal or county or what have you -- what ever level of Government that we’re dealing with services for the project, including possibly schools, parks, and the improvements of that nature which they wouldn’t normally have to provide if the low rent housing project did not go in a particular area. The other consideration is the fact that low rent housing is not a blessing right across the board. The experts in low rent housing disagree among themselves as to whether not as good or bad. They’re all kinds’ arguments about how large the housing should be, when it should be acquired constructed and developed. When it should be and questions of that nature. In fact, there has been some history here. I point out the housing project in Saint Louis which was an absolute fiasco. In the past, most of these housing projects have been mandate nature. They have let actually to internal segregation. They let to isolation, get a isolation and some of them have as I say fallen flat on their face. As I recall in Saint Louis, over 50% of that project is now vacant. Realizing that the people are only getting back 10% of the rents in return for taking property which might be extremely valuable in terms of tax return off the rules. If a projects fails, the people certainly should have the right to consider that aspect before they want a low cost housing project to go in anywhere. Because 10% of a project, 100% filled full, is certainly not the same as 10% of the rents of the project only 40% or 50% full.
Speaker: If the rent was 10%, then (Inaudible)
Donald C. Atkinson: There have been a -- I don’t have the exact number Justice Harlan but I will point this out. That brings up a very interesting area up for discussion. Actually, 34 has not been discriminatory as applied. As a matter of fact most of the elections have been voted in favor of the low rent housing. The reason that it’s even close in terms of units is because in Los Angeles as I recall in 1952, a 10,000 unit low cost housing project was turned down. But as I understand it, that was never resubmitted to the people. There’s nothing in 34 that prohibits low cost housing from going in. It merely requires a vote. And I submit that it’s any different from any type of vote, school bond or what have you. If that is turned down, the people still have the right to come back. The city council can again put up before the people and perhaps that’s a blessing. If there’s something wrong with the project that gives everybody an opportunity to come back and think about it. It may have been poorly planned, the education of the electorate may not have been proper. That people just -- that the proponents may not have done their homework. And I submit that it’s quite interesting that as I recall between 1968 and 1970, the percentage of referenda that had been approved are actually going up not down so that we are not dealing in an area where discrimination is running rampant. I also want to touch upon points that were brought up in the Appellees brief, they attempt to bring in this whole classification into invidious classification, suspect classification, classifications that are traditionally disfavored. And I submit that this is not the kind of a classification which fits any of those tests. Most of the cases were the -- the Harper case for example, which mentioned that wealth and race were suspect classifications. The question of wealth really was not relevant to that case at all. The only reason it was important was because people who were poor were being deprived of the right to vote. And the right to vote is a fundamentally constitutionally guaranteed right. And unless the Court here is willing to extend its tests of fundamentally guaranteed rights to low rent housing, I think it would be extremely dangerous to uphold the District Court in this area. Neither is this case, a criminal case where someone is asking for the right of a transcript on appeal or anything like that. I submit that this Article XXXIV is neutral in purpose, completely undiscriminatory in its face and as applied. And I submit that again that it would seem to me that if the Court launches out in this area and strikes down 34, it would seem rather difficult to determine where the line will be drawn. If a provisional constitutional provision like this can be stricken down by this Court, there’s no end to the intrusion of the judiciary into the legitimate concerns of legislative enactment of the people. So that again, I would submit that Article XXXIV should be deemed to be constitutional and that the decision of lower court be overturned.
Warren E. Burger: Thank you. Mr. Cox.
Archibald Cox: Mr. Chief Justice, may it please the Court. In the appellees briefs we’ve canvassed the number of grounds which we believe that Article XXXIV of the California constitution violates both the Fourteenth Amendment and the supremacy clause. In my oral argument, I intend to confine myself to the essence of our argument under the equal protection clause of the Fourteenth Amendment. And it very briefly is this, it’s that Article XXXIV violates the equal protection clause because it builds into the very structure of Government, of local Government in California an explicit discrimination against the poor. In the words of the statute against persons of low income who are defined, I should say of the constitution Article XXXIV, who are defined as persons whose income is insufficient to provide them with safe, decent and sanitary housing without overcrowding. The discrimination here as in Hunter against Erickson consists of putting the poor the disadvantaged class, putting before them a special obstacle which they must surmount in order to secure Government action in their behalf which faces no other group seeking Government action in its behalf. Hunter and Erickson held that that very kind of discrimination was unconstitutional where it ran against racial minorities. Our contention is, that it is equally unconstitutional where it runs explicitly against the poor and for the most part in practice also against racial minority.
Warren E. Burger: What would you say about the constitutional provision that provided that all public housing be submitted for a referendum?
Archibald Cox: Well, I think that it would -- I’m not quite sure Mr. Chief Justice what you mean by public housing if it said all --
Warren E. Burger: In the context subsidized by the Federal Government or --
Archibald Cox: If it said all subsidized housing by the federal or State Government. Then, I think we would have a somewhat different case because here there clearly is discrimination between subsidized, middle income and upper income housing which is subsidized by the Federal Government and low rental housing for the poor. But I’m not sure that there wouldn’t still be an argument that the poor who would be still the chief ones in need of housing and the chief beneficiaries of housing where the victims of a discrimination taking a somewhat broader universe and looking at kinds of local Government action more broadly as the Court did, indeed as all the justices did in Hunter and Erickson. But for our purposes, that case can be left to another day. Indeed, I think here and as I shall try to show a little farther on, whatever comparison you take, there is no neutral principle that will explain this discrimination.
Warren E. Burger: Would you realize that this hypothetical too, suppose the prohibition or the referendum requirement were to all multiple housing projects over 50 units.
Archibald Cox: I think you say zoning -- if there were -- let me change Your Honor’s example just a little bit because it -- when occurred that’s very likely. And that is if the zoning laws required that all housing above certain numbers of units be submitted the referendum, then we would have a different question, that would cover high rise apartments for middle income and well to do, and it would certainly be arguable that there was some neutral principles so I think that case is really very different from mine. I planned to develop the argument which I just get in four steps. The first is that Article XXXIV unquestionably I think erects a special obstacle in front of persons of low income in seeking to have their need for Government action to fulfill one of their greatest necessities. Having the Government act to fill it as compared with any other group, in order to get any housing project, public housing project under way in California quite apart from Article XXXIV, there must either have been or must be in the future of four principle steps. The first would be state legislation empowering the municipalities to accept the benefits of the Housing Act -- Federal Housing Act of 1937 and constituting local housing authorities, that step has been taken. The next step is the passage of a resolution by the County Government or the City Government as the case maybe, activating its housing authority and that step has been taken in both San Mateo County and in the City of San Jose, the two units involved in these cases. Then the third step is a preliminary application for funds to prepare the drawings, get the estimates, take the other steps to get a housing project underway. And that application must be approved by the board of supervisors for the county or by the city council for the city by resolution in the same manner as local government action is normally taken. And at that time too by resolution, the local subdivision must enter into an agreement of cooperation with the federal housing authority. So, you have municipal action according to the normal channels at that step. Then the fourth step of course, would be approving the plans for the project, approving the bonds and the various other mechanics to occurring it out. And I would emphasize that under California law, at that step again the local legislative body is required to approve the particular project. Now what the Article XXXIV does is to say in addition to those things, persons of low income who are seeking this kind of Government action in relief of their needs must go automatically to a referendum in which they secure popular approval of the project. This is an additional step to what would be required for any other effective kind of action by the local Government with the exception of issues of general revenue bonds which I’ll deal with a little later. The disadvantage which is expressly put on the poor by Article XXXIV is exactly the same I point out as the disadvantage under which the ordinance in Hunter and Erickson put those who were interested in fair housing legislation. In Akron as in San Jose there was a general provision for a referendum on petition of a stated number of citizens, but the charter amendment in the Akron case called for an automatic referendum. And the Court said there that the difference was enough to constitute a denial of equal protection. The differences here is exactly the same and we say that it too constitutes a denial of equal protection. Some argument is made in the briefs that was made a few minutes ago by counsel to the effect that Article 4 Section 1 of the California constitution provides for a referendum and thus there is no discrimination in this case. I find out that there are three major differences. First, Article 4 Section 1 does not provide for an automatic referendum, it provides for a referendum only on petition of a stated number of vote, 5% or 8% depending on the area we’re talking about. Second, the normal referendum in California comes after the subdivision or the legislator has acted. And the action is effective unless beat out by the voters. Here, the referendum must be held before anything effective can be done. And the third, and very important point is that Article XXXIV sets up a one way street or it may be used to defeat housing but it may never be used to obtain housing whereas the normal initiative in referendum are linked together and they may operate both ways. And we submit that these three differences make a clear cut disadvantage of such a kind as denies the equal protection of the law.
Warren E. Burger: With just -- how would you shape that kind of submission Mr. Cox, to have it a two way straight?
Archibald Cox: Well I would supposed -- we would have a very different case Mr. Chief Justice, if what Article XXXIV did was to subject public housing project to the normal initiative and referendum provisions of the California constitution. Did you ask how would I phrase the referendum?
Warren E. Burger: No, I was just trying to get the structure of the submission.
Archibald Cox: To the voters?
Warren E. Burger: To the voters, would it be before anything is done and would it be, if they approved it, then would it be mandatory that they -- that it be executed, I assume it?
Archibald Cox: I suppose, it would, yes. Shall the local housing authority, they authorized and directed to enter in the contracts with the Federal Government for such and such a number of units of housing.
Warren E. Burger: particular place?
Archibald Cox: And it could even say at a particular place or particular places since the housing is now in chiefly in smaller blocks then some of the housing projects that were described to us. I would point out in addition that this not only operates as a disadvantage against poor as in Hunter and Erickson but that there is no neutral principle which can be invoked to justify. As I said a moment ago, our argument does not challenge the right of the voters of California to reserve housing and other like questions for popular approval provided that it is done in accordance with some neutral principle and then one gets the problem with defining the class that I was discussing an answer to the Chief Justice’s question. All the important characteristics and consequences of publicly owned housing projects of a low cost variety other than the involvement of persons of low income attached to other species of Government action. California does not treat any of them as a cause for requiring an automatic referendum. For example, federal financing isn’t the reason for an automatic referendum in any number of context. Urban renewal projects, highways, airports, hospitals, other things of that kind,other than effect upon land use isn’t otherwise treated as a need for a referendum. Well, the zoning laws can be changed in ways that permit shopping centers, industrial plants, high rise apartments that will change the character of the land for generations. Indeed public ownership of projects that will affect the character of the land for generations is not generally treated as a reason for requiring mandatory popular approval. Again airports, sewage disposal plants, educational buildings and urban renewal are example. Nor can it be said fairly I think, that the possible increase demand for municipal services resulting from a publicly owned housing project is a neutral reason for requiring a referendum because there are plenty of other changes attendant upon municipal law which will create a need for additional services but they are not made the basis for a mandatory referendum, universities, medical complexes, sports stadiums, hospitals, universities and the like. The lessening of tax revenues is suggested by the appellants as a neutral principle which certainly not everything that takes land of the tax rows even for public ownership is submitted to referendum in California. In California there are only two so far as I know, kinds of mandatory referendum. One is a change in political boundaries or the structure of local Government. Well, Article XXXIV make such a change that the vote taken under it on a housing isn’t a vote on a change in the political structure or political boundaries. The other mandatory referendum is required in the case of the issuance of bonds which are -- or bonds of the state, county, city or other subdivision of the Government and which constitute an obligation paid out of general tax revenues. The California Supreme Court pointed out that there are two important differences here between general municipal obligations and the bonds of the housing authority. One is that the housing authorities bonds are not obligations of the city, county, state or other public subdivision as required in the California constitution. Second, they most clearly are not obligations that must be paid out of general tax revenues. The bonds are paid by the Federal Government and to some small extent by any surplus rents over cost of maintenance of the building, but usually they are not, so in fact the bonds are obligations to the Federal Government and are paid by the Federal Government. In sum I think the indisputable purpose and effect of Article XXXIV is to erect this special obstacle in the path of the poor when they seek Government action that does not confront any other group when it is seeking political or governmental action in its behalf. Our second main point which I’ll develop tomorrow is to emphasize that Article XXXIV builds it’s unique bias against the poor into the very structure of the political system, person of low income, seeking government assistance are told in effect, will you stand differently before your Government than anyone else stands when he is seeking Government assistance. I emphasize this because this is not a case let’s say like 3953 Williams where one was dealing with substantive Government policies and where the Court said there was greater latitude in social and economic matters. Here we’re dealing with the structure of Government itself.